Citation Nr: 1020342	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-24 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 until April 
1973.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2003 rating 
decision denying service connection for right ear hearing 
loss based on the failure to submit new and material 
evidence, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

This matter was previously before the Board in August 2008.  
At that time, the Board reopened the Veteran's claim for 
service connection for right ear hearing loss and remanded 
the service connection claim for further development.  That 
development has since been provided by the AMC, including the 
request of identified medical records and the provision of a 
VA examination.

The Veteran returned a notice letter, dated May 2009 from the 
VA Appeals Management Center (AMC), in September 2009.  He 
wrote on that letter "and conditions caused by headaches-
blackouts-dizziness."  The Veteran also submitted additional 
medical records in regards to those issues.  The record is 
unclear as to whether the Veteran is raising a new claim and 
if so if  he wishes to make a claim for increased rating for 
his service-connected somatization disorder or is making a 
new service connection claim.  These matters are referred to 
the RO for clarification.  Additionally, the Veteran has 
submitted evidence that reasonably raises an informal claim 
for a total rating based on individual unemployability 
(TDIU), by way of submitting a statement of unemployability 
form his private physician, B.N.E., in a letter dated in 
December 2007.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them.  

The Veteran has also submitted an additional statement, in 
March 2010, without a waiver of his right to have this 
evidence considered as an initial matter by the RO. See 38 
C.F.R. §19.9 (a)(b)(3).  However, his statements are 
repetitive of previous statements made in regards to his 
hearing loss claim already considered by the RO.  Therefore, 
this additional evidence need not considered by the RO before 
further appellate review. 


FINDING OF FACT

The Veteran's right ear hearing loss was not incurred in or 
aggravated by active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
right ear hearing loss      have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2002 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.  The record indicates that that letter 
was returned to VA in December 2002.  However, the Veteran 
was not prejudiced by the failure to provide VCAA notice, as 
the Veteran had actual knowledge of the information necessary 
to support his claim.  He has repeatedly claimed to have had 
chronic hearing loss that developed since service, as 
indicated in his numerous statements, including in September 
2004 and March 2010.  He has also informed VA of federal 
records regarding his claim for VA to obtain, as indicated by 
his report of post-service VA outpatient treatment records, 
for which the Board previously remanded his claim.  
Furthermore, he has submitted numerous lay statements to 
support his claim that he has had hearing loss since service.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Although the notice provided 
addressing the rating criteria and effective date provisions 
were not provided until March 2006, the claim was 
subsequently readjudicated in a March 2010 Supplemental 
Statement of the Case.  Thus any timing error was cured by 
the readjudication of the claim.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service treatment records and VA 
outpatient treatment records.  The Veteran has also submitted 
statements.   In his March 2010 statement, the Veteran 
indicated that he was treated by Belton Hearing Center in 
1980.  However, the Veteran has not indicated that those 
records pertain to the question of the etiology of his 
current right ear hearing loss and he has not provided VA 
with specific identification of the clinic.  As such, the 
Veteran is not prejudiced by the failure to obtain those 
records.  The Board further notes that the VA medical records 
previously identified by the Veteran, for which the Board 
remanded his claim in August 2008 to obtain and associate 
those records with the claims file, were requested by the 
AMC.  However, the applicable VA medical centers have since 
indicated that those records are not available.  

The Board also notes that the Veteran submitted a private 
audiogram dated in April 1986.  Although Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) generally indicated that the Board 
should obtain medical interpretation for uninterpreted 
audiograms; however, the Board finds the present case to be 
distinguishable from that one.  In the present case, VA 
concedes that the Veteran has right ear hearing loss under VA 
standards, meeting 38 C.F.R. § 3.385.  The only question is 
as to a nexus or relationship between the Veteran's current 
hearing loss and his service.  The April 1986 audiogram did 
not provide a medical opinion as to the etiology of the 
Veteran's current hearing loss.  As such, although the 
audiogram indicates hearing loss, the Veteran is not 
prejudiced by the failure to obtain an interpretation of the 
extent of the hearing loss, as VA has already conceded that 
he has hearing loss under VA standards.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2). 

The Veteran was also provided a VA examination in February 
2010, which provided a medical opinion specific to the 
current claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as a 
malignant tumor and leukemia, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If there is no showing of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claim
 
The Veteran has essentially claimed that he has difficulty 
with hearing in his right ear due to in-service noise 
exposure.  Specifically, as indicated in his March 2010 VA 
examination, he reported noise exposure from the use of air 
hammers on several occasions while cleaning his ship.  

The Veteran's service treatment records are generally silent 
as to any complaints of, or treatment for, hearing related 
problems.  His April 1973 examination prior to separation 
found him to score a 15/15 on a whispered voice examination.  

The record is silent for a decade following the Veteran's 
discharge from service in regards to any hearing loss.  In a 
December 1983 VA examination, the Veteran reported right ear 
hearing loss since service.  The December 1983 VA examiner 
found no hearing loss and noted that the Veteran was not 
wearing a hearing aid.

The Veteran was provided a VA hearing examination in January 
1984, which found his left ear to be within normal limits and 
his right ear to have mild sensorineural hearing loss.  A 
private April 1986 audiogram, from the Central Georgia Speech 
and Hearing Center, also indicated that the Veteran had 
hearing loss.  

VA outpatient treatment records generally indicate occasional 
complaints of, or treatment for, bilateral hearing loss in 
the years following service.  For example, a May 25, 2001 VA 
discharge summary noted that the Veteran reported a medical 
history of right ear hearing impairment since service.  An 
April 16, 2001 VA audiology evaluation found the Veteran to 
have right ear hearing loss of unknown etiology.  

Although VA outpatient treatment records generally indicate 
treatment for hearing loss, they provided no medical opinions 
as to the etiology of his hearing loss.

The Veteran was provided a VA examination in February 2010, 
which included a review of the Veteran's claims file.  The 
examiner noted that the Veteran reported in-service noise 
exposure from air hammers used while ship cleaning and post-
service noise from the use of fork lifts; he denied 
recreational noise.  
 
The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
40
55
60
47.5
LEFT
85
85
95
105+
92.5

The examiner found the Veteran to have achieved a score of 60 
percent for word recognition for the right ea.  The examiner 
found the right ear to have moderately 
Severe loss from 250-500Hz, severe loss from 1000-2000Hz, and 
profound loss from 3000-8000Hz, with poor speech 
discrimination.

The VA examiner opined that based on the normal hearing test 
results in service and the later 1986 audio results, which 
revealed normal hearing in the left ear and only mild to 
moderate loss in the right ear, the current loss of hearing 
was more likely due to other causes unrelated to military 
service.

The Veteran has also submitted numerous lay statements from 
his friends, including P.W., Rev. C.W., S.W., and R.J.B. Sr.  
S.W., P.W. and Rev. C.W..  These statements generally 
attested to knowledge of the Veteran in service and notice of 
hearing loss in service, or after service, in regards to Rev. 
C.W..  

Furthermore, the only other evidence of the occurrence of an 
in-service injury is the Veteran's own relatively recent 
statements, and those of his friends, to the effect that he 
had hearing loss in service.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
The Board finds that the service treatment records and the 
post-service medical treatment records to carry far more 
weight of credibility and probative value that the recent lay 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  Such records are more 
reliable, in the Board's view, than the unsupported 
assertions of events now over half a century past, made in 
connection with his claim for monetary benefits from the 
government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  Although 
the Veteran and his friends have reported that the Veteran 
had trouble hearing in normal conversations in service and 
after service, such statements are in direct contradiction of 
the April 1973 examination provided prior to separation, 
which found the Veteran capable of hearing whispered voices.  

The record indicates that the Veteran currently meets VA 
auditory threshold standards for impaired hearing under 38 
C.F.R. § 3.385.  The record is silent for a decade following 
his service as to any complaints of, or treatment for, 
hearing loss.  Additionally, there is no competent medical 
evidence of a nexus between his current hearing loss and his 
in-service noise exposure.  Although medical records do 
indicate that the Veteran has reported hearing loss since 
service, such reports are not medical opinions, but a 
transcription of the Veteran's statements.  Additionally, the 
lay statements are in contradiction of the findings of the 
April 1973 examination.  The only medical opinion of records 
is the February 2010 VA examiner's opinion specifically 
finding that the Veteran's hearing loss is more likely due to 
a cause other than service.  The examiner took into account 
the Veteran's reported in-service noise exposure and the 
hearing examination findings prior to his separation, as well 
as post-service findings.  

The findings of the February 2010 VA examination, in 
conjunction with the lack of any complaints of, or treatment 
for, hearing loss for a decade after service, indicates that 
the Veteran's hearing loss developed following service.  
Indeed, the Board notes that the Veteran did not file a claim 
for hearing loss until over a decade following his discharge 
from service, despite his claims of in-service hearing loss.  

The only other evidence provided as to the Veteran's claim is 
his and his friends' belief that his hearing loss developed 
due to his in-service noise exposure.  Although the Veteran 
can provide testimony as to his own experiences and 
observations, the factual question of if the Veteran's 
disorder can be so attributed is a medical question, 
requiring a medical expert.  The Veteran and his friends are 
not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  38 C.F.R. § 3.159.  
They do not have the requisite special medical knowledge 
necessary for such opinion evidence.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The Veteran's claim for service 
connection for right ear hearing loss is denied.  


ORDER

Service connection for right ear hearing loss is denied.	


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


